DETAILED ACTION
Claims 1, 2, 11, 12, 14-24, and 28-31 are considered for examination. Claims 3-10, 13, 25, and 26 are canceled. Claims 1, 14, and 18-24 are amended. Claims 28-31 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive in full.
Previously noted issues under 35 U.S.C. §112 have been resolved upon amendment and is appreciated by the Examiner. However, new issues under 35 U.S.C. §112 have arisen upon amendment and are included in the action herein.
In response to applicant's arguments under 35 U.S.C. §103, that the previously cited references fail to disclose the amended claim limitations, The Office finds this argument persuasive, however moot in light of a newfound combination of references which renders the newly claimed invention obvious as detailed below. In response to arguments on page 12-15 that Murray fails to disclose determining a total number of incorrect responses, The Office finds this argument moot as a full reading of [0067]-[0071] will show that such a feature is tracked via detecting if a user has three incorrect responses in a row. In any event, this reference is not relied upon in the present rejection as a new combination of references has been identified to best meet the newly claimed as necessitated by amendment. The newly presented claims are similarly met. Details of the rejection are provided below.
Additionally, OFFICIAL NOTICE was taken in the previous Office Action dated 8/6/2020 that both the concepts and advantages of wherein monitoring the audio sample(s) to detect the at least one phonic input comprises determining whether the recorded audio sample(s) are sufficient for speech recognition analysis, and providing an indication to the user to self-adjust speech when the audio sample(s) are determined to be insufficient for speech recognition analysis were old and well known and expected in the art at the time the invention was made. Since the Applicant did not traverse the officially noticed facts by specifically pointing out supposed errors, the officially noticed facts taken in the rejection dated 8/6/2020 Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.").
Examiner’s response to arguments are intended to be compliant with each and every argument included within applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, each and every argument not addressed in the previous Office Action by applicant is/are considered acquiescent forthwith. 
Priority







The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the provisional application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Applicant’s claim for the benefit of a prior-filed provisional application 62/334,486 filed 5/11/2016 is acknowledged, however written description support for analyzing, via a speech recognition engine, the at least one phonic input and, via a pattern recognition engine, the at least one tactile input collected from the user to determine a success or failure for the visual command and the audio command in claim 1; the algorithm comprising the spline path that measures a distance of deviation compared to a threshold value and reset a slider component in response to deviation from a target path in claim 2; the determination of whether the recoded audio samples are sufficient for speech recognition in claim 11; returning the slider to an initial position of the tracing path of each letter when the tactile input of the user for the letter deviates from the tracing path for the letter in claim 17; and highlighting at least a letter that was unsuccessful in claim 20 is provided only in the currently filed application, if supported at all, and thus the presented claims and dependents thereof do not receive the benefit of the priority filing date. Provisional applications must provide written description support for the claimed invention under 35 U.S.C. 112(a) (e.g., must provide support to show both possession and enablement of the claimed subject matter such as an algorithm, process, flowchart, 
Claim Objections
Claim 29 and dependents thereof are objected to because of the following informalities:  
Claim 29 recites “a predetermine second value” which should read “a predetermined second value” (emphasis added).  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20, and dependents thereof are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for “when… the determine total number of prior unsuccessful phonic and/or tactile inputs is less than a predetermined value, providing the hint or instruction comprises … display highlighting … identifying the letter(s) that were unsuccessful”. Examples in the specification on pages 10-13 of the system providing different feedback to the user based on the total number of incorrect answers to a question and on page 15-16 of highlighting the incorrect answers if a user is incorrect. However, a description of the combination of providing highlights to the user regarding characters that were entered incorrectly only when the total number of incorrect answers is less than a threshold is not supported in the specification. To remedy such issue, examiner suggests narrowing the claim scope to avoid the requirement that the highlighting only 
Claim 28, and dependents thereof are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for “when the total number of unsuccessful phonic and/or tactile inputs for the prompt is less than or equal to a predetermined first value, providing the hint or instruction comprises …presenting a second prompt … instructing the user to redo actions required by the visual command and the oral command”. Examples in the specification on pages 15-16 of the system providing a prompt to try again if the user answers a question incorrectly. However, a description of the combination of providing the try again prompt when the total number of incorrect answers is less than a threshold is not supported in the specification. To remedy such issue, examiner suggests narrowing the claim scope to avoid the requirement that the try again prompting only occurs when the number of fails is less than a threshold, and/or pointing to the particular paragraphs to the specification which adequately support this feature, in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11, 19-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hrotko (WO 2006/064295 A2) in view of Gal et al. (US Pub. 2011/0065082 A1).
In re Claim 1, Hrotko discloses: a method (at least wherein Hrotko disclose a multisensory reading and writing language learning apparatus in  Figure 1 and 17, as described on page 3:26-4:14 and 24. Wherein the apparatus includes the testing of a user writing and speaking words in a simultaneous fashion as described on page 6:1-15, 10:1-5, 12:32-13, in a double sample, written and verbal copying exercise. Wherein the exercise comprises visually presenting a word to a user as in Figure 3, and 14, and audibly pronouncing the word, wherein the user subsequently pronounces the word and simultaneously writes the word and is evaluated based upon their performance on page 20:17-37. Wherein if a user makes a mistake on verbal or written copying portions they are promptly corrected in 4: 10-12, 8:34-36, 9:22-24, the execution module (13) on pages 11-12, 19:38-40, 20:32, 23:12-13, etc., wherein incorrectly pronounced words or letters are automatically pronounced to the user and incorrectly written words or letters are highlighted.  Wherein after completion of a double sampling exercise a dictation exercise ensues wherein the written prompt of a particular word, as shown in Figure 3, is not presented to the user and they must write the word from memory while pronouncing it on page 9:26-31. Wherein task progression is described in the assessment module (14) on page 12 and Figure 2) comprising: 
presenting, via a portable electronic device, a prompt to a user, wherein the prompt comprises a visual command shown on a touchscreen display of the portable electronic device, the visual command comprising a plurality of letters forming one or more of a word, a phrase, or a sentence, and an oral command associated with the visual command output by at least one speaker of the portable electronic device instructing the user to simultaneously speak the word, the phrase, or the sentence (at least at Figure 3, 14, and 20:17-37, wherein the portable device in Figure 1 and 17, shows a visual sample and audible sample of a word on the touchscreen (17), the visual command comprising a word for the user to write and the audible sample comprising the pronunciation of the word and/or letters therein for the user to repeat while writing. Wherein the speaker is described on the bottom of page 22. Wherein the outputted text could comprise a character, word, or sentence on page 3:33, 13:1-9 and 23, 14:10-11, etc. Wherein the cadence echoing exercise in Figure 14 ensures that the word is spoken while it is being written); 
detecting via the touchscreen display at least one tactile input responsive to the visual command and/or the oral command (at least at Figure 3, 14 and 20:17-37, wherein the double sampling, writing and verbal copying exercise a user provides writing input to touchscreen (17) in Figure 3 responsive to the visual command or the audio command);
activating a microphone of the portable electronic device to record audio sample(s) spoken by the user occurring simultaneously with the at least one tactile input and monitoring the audio sample(s) to detect at least one phonic input, wherein the at least one phonic input comprises one or more of a spoken letter, word, phrase, or sentence from a user, and wherein the at least one tactile input is a tracing or a textual input of at least one of the plurality of letters of the visual command, thereby generating a recording of input data comprising the at least one phonic input and the at least one tactile input (at least wherein Figure 14, the microphone of the portable device discussed on the bottom of page 22 records the echoed audio pronunciation of the word and/or the letters thereof by the student while writing a word in Figure 3 and 20:17-37. Wherein the writing is a tracing (overwriting) of letters in Figure 3 or a copying of letters in frames (34). Wherein overwriting is described in 14:1-9, 16:18-27, etc.); 
analyzing, via a speech recognition engine the at least one phonic input and via a pattern recognition engine the at least one tactile input collected from the user to determine a success or failure for the visual command and the oral command1 (at least at page 22-23, wherein the verbal comparison process is described, herein a ASR engine is used to compare inputted sounds to target sounds of the verbal sample to determine failures and successes in a user speaking words and/or letters. Wherein page ; determining a […] unsuccessful phonic inputs and/or tactile inputs for the prompt (at least at page 22-23 as described); and 
based on the analysis of the at least one phonic input and the at least one tactile input, providing, via the portable electronic device, a hint or instruction to the user when either the at least one phonic input or the at least one tactile input is unsuccessful, indicating an incorrect response to the prompt, wherein the hint or instruction provided to the user when either the at lese tone phonic input or the at least one tactile input is unsuccessful is selected […] (at least at assessment module (14) on page 12, which determines if the audio and written input are successful enough to advance to a next exercise, wherein if any mistakes are made, the hints for the user to correct their errors are automatically displayed/played to the user in 3: 10-11, 8:34-36, 9:22-24, the execution module (13) on pages 11-12, 19:38-40, 20:32, 23:12-13, etc. See also MPEP §2111.04(II), wherein the conditional clauses fail to receive full patentable weight in a method claim if the conditions are not met).
Hrotko is arguably silent on determining the total number of prior unsuccessful inputs and selecting a hint based on this total, but Gal et al. teaches: [an online educational system, comprising] determining a total number of prior unsuccessful […] inputs for the prompt; wherein the hint or instruction provided to the user when either the at least one […] input is unsuccessful is selected based on the determined total number of prior unsuccessful phonic and/or tactile inputs (at least at ¶ [0287] and [0336], wherein when a user is answering a question various hints are provided to the user when they get a question wrong which are based upon how many times the user has incorrectly answered the question. Wherein after the first two attempts the user is provided with helpful highlighting and on the third incorrect answer the correct answer is shown to the user).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Hrotko to alter the displayed hints based on the number of times the user has incorrectly responded to the prompt, as taught by Gal et al., for the purpose of providing gradually more helpful information to the user to help them correctly answer the question for the benefit of enabling the user to attempt problems independently before 
In re Claim 11, Hrotko as applied to claim 1 discloses the claimed invention as shown above. Hrotko is arguably silent on, however the it is now admitted prior art that the concept and advantages of wherein monitoring the audio sample(s) to detect the at least one phonic input comprises determining whether the recorded audio sample(s) are sufficient for speech recognition analysis, and providing an indication to the user to self-adjust speech when the audio sample(s) are determined to be insufficient for speech recognition analysis were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Hrotko by informing the user if their speech samples are of insufficient quality/volume to be analyzed, to obtain predictable results of enabling the user to adjust their microphone settings and be more fairly evaluated based upon their speaking performance by the system.
In re Claim 19, the previous combination of Hrotko and Gal et al. as applied to claim 1 discloses the claimed invention as shown above. Hrotko further discloses: wherein analyzing the at least one tactile input and the at least one phonic input comprises comparing the at least one tactile input and the at least one phonic input to data for target tactile and phonic inputs for the prompt stored on a computer database (at least at page 22-23, wherein the verbal comparison process is described, herein a ASR engine is used to compare inputted sounds to target sounds of the verbal sample to determine failures and successes in a user speaking words and/or letters. Wherein page 8:16-30 wherein an AHR system is used to determine failures or successes in a user writing particular letters. Wherein the target inputs and pronunciations are stored on some form of database within the computer).
In re Claim 20, the previous combination of Hrotko and Gal et al. as applied to claim 1 discloses the claimed invention as shown above. Hrotko further discloses: wherein when the at least one phonic input or the at least one tactile input is unsuccessful […] providing the hint or instruction comprises causing the portable electronic device to display highlighting on the touchscreen display identifying the letter(s) that were unsuccessful (at least wherein if any written mistakes are made, errors are automatically displayed to the user in 7:31-36, 8:34-36, 9:11-15, the execution module (13) on pages 11-
Hrotko is arguably silent on determining the total number of prior unsuccessful inputs and providing a highlighting hint when the total number of incorrect inputs is less than a threshold, but Gal et al. teaches: [an online educational system, comprising] determining a total number of prior unsuccessful […] inputs for the prompt; when the determined total number of prior unsuccessful […] inputs is less than a predetermined value, providing the hint or instruction comprises causing the portable electronic device to display highlighting (at least at ¶ [0287] and [0336], wherein when a user is answering a question various hints are provided to the user when they get a question wrong which are based upon how many times the user has incorrectly answered the question. Wherein after the first two attempts the user is provided with helpful highlighting and on the third incorrect answer the correct answer is shown to the user. Wherein the predetermined value is three for example).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Hrotko to display highlighting of incorrectly entered letters for the first few attempts, as taught by Gal et al., for the purpose of providing gradually helpful information to the user to help them correctly answer the question before giving them the solution for the benefit of enabling the user to attempt problems independently before receiving help to increase their ability to solve problems independently.
In re Claim 21, the previous combination of Hrotko and Gal et al. as applied to claim 1 discloses the claimed invention as shown above. Hrotko further discloses: wherein when the at least one phonic input or the at least one tactile input is unsuccessful […], providing the hint or instruction comprises causing the portable electronic device to provide audio and/or visual feedback to the user via the portable electronic device wherein the audio and/or visual feedback comprises presenting a multisensory tutorial providing instructions for proper pronunciation and proper text formation for the plurality of letters of the visual command (at least wherein if any written mistakes are made, errors are automatically displayed to the user in 7:31-36, 8:34-36, 9:11-15, the execution module (13) on pages 11-12, 19:38-40, 20:32, 23:12-13, etc. See particularly Figure 3 and page 15 wherein deviations of user writing from sample writing are 
Hrotko is arguably silent on determining the total number of prior unsuccessful inputs and selecting a hint based on this total, but Gal et al. teaches: [an online educational system, comprising] determining a total number of prior unsuccessful […] inputs for the prompt; when the determined total number of prior unsuccessful […] inputs is greater than or equal to the predetermined value, providing the hint or instruction comprises causing the portable electronic device to display an example of the correct answer (at least at ¶ [0287] and [0336], wherein when a user is answering a question various hints are provided to the user when they get a question wrong which are based upon how many times the user has incorrectly answered the question. Wherein after the first two attempts the user is provided with helpful highlighting and on the third incorrect answer the correct answer is shown to the user).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Hrotko to alter the displayed hints based on the number of times the user has incorrectly responded to the prompt to display a tutorial on the correct answer if the user has answered the question enough times incorrectly, as taught by Gal et al., for the purpose of providing helpful information to the user to help them correctly answer the question when they are struggling for the benefit of enabling the user to attempt problems independently before receiving help to increase their ability to solve problems independently and also receive timely pedagogic guidance when needed.
In re Claim 22, the previous combination of Hrotko and Gal et al. as applied to claim 1 discloses the claimed invention as shown above. Hrotko further discloses: further comprising, when the at least one phonic input and/or the at least one tactile input for each letter of the plurality of letters are successful: presenting a subsequent visual and/or oral command to the user via the portable electronic device instructing the user to write the plurality of letters of the prompt from memory via the touchscreen display while simultaneously speaking the word, the phrase, or the sentence formed by the plurality of letters, detecting, via the touchscreen display, at least one subsequent tactile input responsive to the subsequent visual command and/or the oral command; activating the microphone of the portable electronic device to capture a subsequent audio sample spoken by the user occurring simultaneously with the at least one subsequent tactile input, and analyzing the at least one subsequent tactile input and the subsequent audio sample to confirm that the user wrote the plurality of letters correctly from memory and said the word, the phrase, or the sentence formed by the plurality of letters correctly (at least wherein after completion of a double sampling exercise a dictation exercise ensues wherein the written prompt of a particular word, as shown in Figure 3, is not presented to the user and they must write the word from memory while pronouncing it on page 9:26-31. Wherein task progression is described in the assessment module (14) on page 12 and Figure 2. See also the cadence exercises wherein the microphone is activated during tactile input and the citations of claim 1. See also MPEP §2111.04(II) wherein the conditions of the method claim may not receive patentable weight if the conditions are not met and 2111.05 wherein the meaning of the content of the commands interpreted by the user fails to receive patentable weight).
In re Claim 23, the previous combination of Hrotko and Gal et al. as applied to claim 22 discloses the claimed invention as shown above. Hrotko further discloses: further comprising, when the analysis determines that the word, the phrase, or the sentence spoken by the user in response to the subsequent visual and/or audio command was incorrect, displaying, on the touchscreen display, correct letters corresponding to the word, the phrase, or the sentence to show the user differences between the words or sounds spoken by the user in the subsequent audio sample and the word, the phrase, or the sentence formed by the plurality of letters of the subsequent visual and/or audio command (at least wherein if any written mistakes are made, errors are automatically displayed to the user in 7:31-36, 8:34-36, 9:11-15, the execution module (13) on pages 11-12, 19:38-40, 20:32, 23:12-13, etc. See particularly Figure 3 and page 15 wherein deviations of user writing from sample writing are displayed to the user and page 9, wherein incorrectly pronounced words/letters are immediately corrected by playing back the correct pronunciation, thereby providing a multi-sensory tutorial to the user to correct their mistakes. Additionally, see wherein the exercise is repeated upon detecting mistakes, thereby re-outputting the sample word and 
In re Claim 24, the previous combination of Hrotko and Gal et al. as applied to claim 1 discloses the claimed invention as shown above. Hrotko further discloses: further comprising progressing to a next task if both the at least one phonic input and the at least one tactile input are successful, wherein progressing to the next task comprises: 
presenting, on the touchscreen display of the portable electronic device, a computer-generated character input field and an instruction to write the plurality of letters in the computer-generated character field; receiving, via the touchscreen display, a second tactile input for the next task corresponding to the user's attempted writing of the plurality of letters of the visual command in the computer-generated character input field; receiving, via the at least one speaker of the portable electronic device, a second phonic input for the next task corresponding to the user's attempted speaking of the words, phrases, or sentences formed by the plurality of letters; processing the second tactile input for the next task to determine a degree of correspondence between the second tactile input for the next task and the plurality of letters of the visual command; determining success or failure of the user's attempted writing of the plurality of letters by comparing the second tactile input for the next task to target tactile inputs for the plurality of letters of the visual command; providing, via the touchscreen display and/or speakers of the portable electronic device, one or more hints when the attempted writing is not successful; in response to a determination of success for the user's attempted writing, presenting a visual indicia via the touchscreen display and/or an audible sound via the at least one speaker to indicate success; and receiving a second phonic input for the next task, wherein the second phonic input comprises the user saying the word, phrase, or sentence formed by the plurality of letters (at least wherein after completion of a double sampling exercise a dictation exercise ensues wherein the written prompt of a particular word, as shown in Figure 3, is not presented to the user and they must write the word from memory while pronouncing it on page 9:26-31 with empty frames (33) provided as an instruction to write the pronounced word from memory into the boxes. Wherein the task evaluation, hint provision, and task advancement is performed again as cited in claim 1. Wherein if the user is correct they advance to the next exercise. See also See also MPEP §2111.04(II) wherein the conditions of the method claim may not receive patentable weight if 
In re Claim 27, the previous combination of Hrotko and Gal et al. as applied to claim 22 discloses the claimed invention as shown above. Hrotko further discloses: wherein the visual command shown on the touchscreen display comprises displaying a visual model comprising animation modeling proper text formation for the plurality of letters forming the word, the phrase, or the sentence (at least at Figure 5 and page 16 wherein during the overwriting task in the double sampling exercise an animated light is shown over the text to be copied to illustrate the proper form to the user. Additionally or alternatively, combination within the double sampling exercise would also be obvious to increase user understanding of text formation).
Claims 2, 12, 14-17, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Hrotko and Gal et al., as applied to claim 1, in view of Stewart et al. (US Pub. 2009/0305208 A1).
In re Claim 2, the previous combination of Hrotko and Gal et al. as applied to claim 1 discloses the claimed invention as shown above. Hrotko further discloses: wherein analyzing is carried out by an algorithm […], to represent the form of the at least one letter of the plurality of letters, that measures a […] deviation […] (at least at page 8, wherein the handwriting recognition system measures the differences between the user’s input areas and the target sample input letters to determine the correctness of handwriting input).
Hrotko is arguably silent on, but Stewart et al. teaches: [a handwriting recognition system] wherein analyzing is carried out by an algorithm comprising a spline path, to represent the form of the at least one letter of the plurality of letters, that measures a distance of deviation compared to a threshold value1 (at least at Figures 2, 8-10, and ¶ [0022], [0024], [0104], wherein a student is tasked with tracing the shape of a letter on a touchscreen by moving their stylus along a spline path (166) taking which represent the letter “A”. Wherein the results of the distance between the user’s stylus input and the spline (166) is calculated and shown in figure 8B, and utilized to calculate an accuracy of the user’s input. Wherein the user’s accuracy score is determined in [0109]-[0112], and compared to a threshold value to determine if the user should advance to a next task. Wherein a significant distance deviation which is 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Hrotko for the analyzing to include comparing the user’s distance deviation to a threshold value while traversing along a spline path, as taught by Stewart et al., for the purpose of monitoring how closely a user is writing particular lines from a desired position of particular lines for the benefit of increasing the fidelity of the feedback system to provide more tailored feedback and more completely evaluate a user’s writing performance.
In re Claim 12, the previous combination of Hrotko and Gal et al. as applied to claim 1 discloses the claimed invention as shown above. Hrotko further discloses: wherein the visual command shown on the touchscreen display comprises an [example] of each letter of the plurality of letters, and wherein the at least one tactile input comprises a tracing for each letter provided via the touchscreen display (at least at the top line in Figure 3, wherein the writing is a tracing (overwriting) of letters outlined in the written sample directly described in 14:1-9, 16:18-27, etc. ).
Hrotko is arguably silent on the letters being an outline, but Stewart et al. teaches: [a handwriting recognition system] wherein the visual command shown on the touchscreen display comprises an outline of each letter of the plurality of letters, and wherein the at least one tactile input comprises a tracing for each letter provided via the touchscreen display (at least at Figures 2, 8-10, and ¶ [0022], [0024], [0104], wherein a student is tasked with tracing the shape of a letter on a touchscreen by moving their stylus along a spline path (166) taking which represent the letter “A”. Wherein the results of the distance between the user’s stylus input and the spline (166) is calculated and shown in figure 8B, and utilized to calculate an accuracy of the user’s input. Wherein the user’s accuracy score is determined in [0109]-[0112], and compared to a threshold value to determine if the user should advance to a next task. Wherein a significant distance deviation which is outside of the tolerance band threshold value may result in a failure of a task and restarting the exercise in [0022] and [0024], See also [0026] wherein the spline must be traversed in a particular direction).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Hrotko for the writing Stewart et al., for the purpose of showing the user the proper way to form letters without exact precision for the benefit of enabling the user to develop their own style that will still be generally recognizable to the public.
In re Claim 14, the previous combination of Hrotko, Gal et al., and Stewart et al. as applied to claim 12 discloses the claimed invention as shown above. Hrotko further discloses: further comprising, when both the at least one tactile input and the at least one phonic input for each letter of the plurality of letters are successful, the method further comprising presenting another visual command and another audio command to the user instructing the user to write each letter of the plurality of letters from memory using the touchscreen display while saying the word, the phrase, or the sentence (at least wherein after completion of a double sampling exercise a dictation exercise ensues wherein the written prompt of a particular word, as shown in Figure 3, is not presented to the user and they must write the word from memory while pronouncing it on page 9:26-31. Wherein task progression is described in the assessment module (14) on page 12 and Figure 2. See also MPEP §2111.04(II) wherein the conditions of the method claim may not receive patentable weight if the conditions are not met).
In re Claim 15, the previous combination of Hrotko, Gal et al., and Stewart et al. as applied to claim 14 discloses the claimed invention as shown above. Hrotko further discloses: wherein the another visual command comprises presenting an empty box for each letter of the plurality of letters of the visual command on the touchscreen display, and wherein the user is instructed to write each letter of the plurality of letters in one of the empty boxes (at least wherein after completion of a double sampling exercise a dictation exercise ensues wherein the written prompt of a particular word, as shown in Figure 3, is not presented to the user and they must write the word from memory while pronouncing it on page 9:26-31. Wherein Figure 3, an empty frame (33) is provided for the user to write each character of the particular word).
In re Claim 16, the previous combination of Hrotko and Gal et al. as applied to claim 1 discloses the claimed invention as shown above. Hrotko is arguably silent on, but Stewart et al. teaches: [a handwriting recognition system] wherein the visual command presented on the touchscreen display comprises a slider and a tracing path representative of each letter of the plurality of letters, and wherein the at least one tactile input comprises manipulating the touchscreen display to move the slider along the tracing path for each letter (at least at Figures 2, 8-10, and ¶ [0022], [0024], [0104], wherein a student is tasked with tracing the shape of a letter on a touchscreen by moving their stylus along a spline path (166) taking which represent the letter “A”. At least at [0022], [0024], and [0026], particularly Figure 2, wherein a mouse slider icon (42) moves based on the cursor position from a starting position (32) to an ending position (34). Wherein [0022] and [0024] if a user stays from the target path for a letter, their mouse (42) must be reset to the starting position (32) and the process repeated).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Hrotko for the writing command to show an outline of the target letters for tracing using a slider, as taught by Stewart et al., for the purpose of showing the user the proper way to form letters without exact precision using a fun graphical interface for the benefit of enabling the user to develop their own style that will still be generally recognizable to the public and increasing user engagement.
In re Claim 17, the previous combination of Hrotko, Gal et al., and Stewart et al. as applied to claim 16 discloses the claimed invention as shown above. Hrotko is arguably silent on, but Stewart et al. teaches: [a handwriting recognition system] wherein presenting the visual command comprises returning the slider to an initial position of the tracing path of each letter when the tactile input of the user for the letter deviates from the tracing path for the letter (at least at Figures 2, 8-10, and ¶ [0022], [0024], [0104], wherein a student is tasked with tracing the shape of a letter on a touchscreen by moving their stylus along a spline path (166) taking which represent the letter “A”. At least at [0022], [0024], and [0026], particularly Figure 2, wherein a mouse slider icon (42) moves based on the cursor position from a starting position (32) to an ending position (34). Wherein [0022] and [0024] if a user stays from the target path for a letter, their mouse (42) must be reset to the starting position (32) and the process repeated. See page 14 of Hrotko for further teaching of this combination).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Hrotko for the system to reset the slider component at a start position if the user deviates too far from the target path and restart the process, as taught by Stewart et al., for the purpose of ensuring that the user accurately completes the exercise in a correct fashion for the benefit of ensuring that the user demonstrates that they are 
In re Claim 31, the previous combination of Hrotko and Gal et al. as applied to claim 1 discloses the claimed invention as shown above. Hrotko is arguably silent on, but Stewart et al. teaches: wherein the at least one tactile input detected by the touchscreen display is provided by the user pressing a finger against the touchscreen display and moving the finger to form the plurality of letters, providing a skip button (at least at ¶ [0022], wherein the user may use their fingers on the touchscreen to trace inputs).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Hrotko enable finger input of touch screen characters, as taught by Stewart et al., for the purpose of enabling the user to use the device without a stylus for the benefit of increasing the extensibility of the system.
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Hrotko and Gal et al. as applied to claim 1 in view of Corder (US Pat. 5,302,132).
In re Claim 18, the previous combination of Hrotko and Gal et al. as applied to claim 1 discloses the claimed invention as shown above. Hrotko is arguably silent on, but Corder et al. teaches: [a writing and reading system] further comprising displaying an audio indicator on the touchscreen display when the microphone is activated and audio recordings are being collected (at least at Figure 8 and Col. 8, wherein once the microphone is activated a time bar is shown which displays how long the microphone has been recording).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Hrotko for the system to show an indicator when a microphone is recording, as taught by Corder et al., for the purpose of informing the user that their voice is being recorded for the benefit of reducing the chance that a user is unaware that their voice is being recorded and inputting irrelevant and incorrect sounds into the device.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Hrotko and Gal et al. as applied to claim 1 in view of Fong (US Pat. 5,219,291).
In re Claim 28, the previous combination of Hrotko and Gal et al. as applied to claim 1 discloses the claimed invention as shown above. Hrotko is arguably silent on, but Fong teaches [an educational wherein, when the total number of prior unsuccessful […] inputs for the prompt is less than or equal to a predetermine first value, providing the hint or instruction comprises presenting a second prompt, via the portable electronic device, instructing the user to redo actions required by the […] command (at least at Col. 6, Ln. 54-7:17, wherein during the first two attempts if the user incorrectly answers the question the system will instruct the user to try again and that their answer was incorrect).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Hrotko to instruct the user to try again if they have answered incorrectly less than a threshold number of times, as taught by Fong et al., for the purpose of enabling the user to try again when they make a mistake and to inform the user to try again for the benefit of enabling the user to correct their mistakes and learn from them.
Claim 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Hrotko, Gal et al., and Fong et al., as applied to claim 28 in view of Feely et al. (US Pub. 2006/0183099 A1).
In re Claim 29, the previous combination of Hrotko, Gal et al., and Fong et al., as applied to claim 28 discloses the claimed invention as shown above. Hrotko further discloses: wherein when the at least one phonic input or the at least one tactile input is unsuccessful […], providing the hint or instruction comprises presenting, on the touchscreen display of the portable electronic device, a visual indication modeling a correct response to the visual command and providing an audio sample output by the at least one speaker of the portable electronic device modeling a correct response to the oral command (at least wherein if any written mistakes are made, errors are automatically displayed to the user in 7:31-36, 8:34-36, 9:11-15, the execution module (13) on pages 11-12, 19:38-40, 20:32, 23:12-13, etc. See particularly Figure 3 and page 15 wherein deviations of user writing from sample writing are displayed to the user and page 9, wherein incorrectly pronounced words/letters are immediately corrected by playing back the correct pronunciation, thereby providing a multi-sensory tutorial to the user to correct their mistakes. Additionally, see wherein the exercise is repeated upon detecting mistakes, thereby re-outputting the sample word and pronunciation in page 23, 12:6-7, Figure 2, element (26), etc. See also wherein this is a contingent limitation under MPEP §2111.04(II) and may not receive patentable weight).
Hrotko is arguably silent on determining the total number of prior unsuccessful inputs and selecting a hint of showing the correct answer based on this total being above a threshold, but Gal et al. teaches: [an online educational system, comprising] determining a total number of prior unsuccessful […] inputs for the prompt; when the determined total number of prior unsuccessful […] inputs is greater than or equal to the predetermined value, providing the hint or instruction comprises causing the portable electronic device to display an example of the correct answer (at least at ¶ [0287] and [0336], wherein when a user is answering a question various hints are provided to the user when they get a question wrong which are based upon how many times the user has incorrectly answered the question. Wherein after the first two attempts the user is provided with helpful highlighting and on the third incorrect answer the correct answer is shown to the user).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Hrotko to alter the displayed hints based on the number of times the user has incorrectly responded to the prompt to display a tutorial on the correct answer if the user has answered the question enough times incorrectly, as taught by Gal et al., for the purpose of providing helpful information to the user to help them correctly answer the question when they are struggling for the benefit of enabling the user to attempt problems independently before receiving help to increase their ability to solve problems independently and also receive timely pedagogic guidance when needed.
Additionally or alternatively, pursuant to MPEP §2120(I)(B), Hrotko is arguably silent on determining the total number of prior unsuccessful inputs and providing a different message if the number of unsuccessful inputs is above another threshold, but Freely et al. teaches: [an online educational system, comprising] determining a total number of prior unsuccessful […] inputs for the prompt; when the determined total number of prior unsuccessful […] inputs is greater than or equal to a second predetermined value, providing a skip button (at least at ¶ [0098], wherein if the user answers a particular question greater than a threshold time another button is provided).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Hrotko to alter the displayed hints based on the number of times the user has incorrectly responded to the prompt to display a skip Freely et al., for the purpose of enabling the user to move past a question they are struggling with for the benefit of preventing student exhaustion or burnout.
In re Claim 30, the previous combination of Hrotko, Gal et al., Fong et al., and Freely as applied to claim 29 discloses the claimed invention as shown above. Hrotko is arguably silent on determining the total number of prior unsuccessful inputs and providing a different message if the number of unsuccessful inputs is above another threshold, but Freely et al. teaches: [an online educational system, comprising] determining a total number of prior unsuccessful […] inputs for the prompt; when the determined total number of prior unsuccessful […] inputs is greater than or equal to a second predetermined value, providing a skip button (at least at ¶ [0098], wherein if the user answers a particular question greater than a threshold time another button is provided).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Hrotko to alter the displayed hints based on the number of times the user has incorrectly responded to the prompt to display a skip button if more than a second threshold has been hit, as taught by Freely et al., for the purpose of enabling the user to move past a question they are struggling with for the benefit of preventing student exhaustion or burnout.















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
These references are related to the amended claim features.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note these features are also admitted as well-known in the art by applicant